Title: To Thomas Jefferson from William Branch Giles, 11 August 1804
From: Giles, William Branch
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Amelia August 11th. 1804
               
               This letter will probably be presented to you by Mr. William Newsum, who proposes to make an excursion amongst the mountains in quest, both of health and pleasure. Mr. Newsum is the son of an old Friend of mine, who has been at all times uniform and zealous in his exertions in favor of republican principles during all the political trials through which we have passed; He is desirous of making his respects to you at Monticello, as he passes through your neighbourhood: and I take great pleasure in introducing him to your acquaintance; not only from the friendship and confidence which has at all times subsisted between his father and myself; but also from a conviction, that you will find an ample recompence in the amiableness of Mr. Newsum’s manners, for any civilities you may be pleased to show him.—Be pleased to accept my best wishes for your health and happiness &c &c
               
                  
                     Wm. B. Giles
                  
               
            